                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CHRISTIAN HAMPTON,                                                               PLAINTIFF
ADC #162105

v.                                 3:21CV00077-DPM-JTK

JOE PAGE, et al.                                                                DEFENDANTS

                                           ORDER

       On May 20, 2021, the Court determined that Plaintiff’s complaint adequately stated a claim

of excessive force against Defendant John Moss. (Doc. No. 8)

       IT IS, THEREFORE, ORDERED that service is appropriate for the Defendant John Moss.

The Clerk of the Court shall prepare summons for the Defendant and the United States Marshal is

hereby directed to serve a copy of the Complaint (Doc. No. 2) and summons on Defendant in care

of the Arkansas Board of Correction and Community Punishment Compliance Division, P.O. Box

20550, Pine Bluff, AR 71612-0550, without prepayment of fees and costs or security therefore.

       IT IS SO ORDERED this 27th day of May, 2021.




                                                   ____________________________________
                                                   JEROME T. KEARNEY
                                                   UNITED STATES MAGISTRATE JUDGE




                                               1
